Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  138636 (49)                                                                                          Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  SHERRI MARTIN,                                                                                           Mary Beth Kelly
           Plaintiff-Appellant,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 138636
                                                                    COA: 280267
                                                                    Emmet CC: 05-009021-NH
  DAVID LEDINGHAM, M.D., DAVID
  RYNBRANDT, M.D., ANDRIS KAZMERS,
  M.D., and PETOSKEY SURGEONS, P.C.,
              Defendants,
  and
  NORTHERN MICHIGAN HOSPITAL,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 10,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 8, 2011                       _________________________________________
         0405                                                                  Clerk